 

Exhibit 10.187

 

REDEMPTION AGREEMENT

 

THIS REDEMPTION AGREEMENT (this "Agreement") is hereby made as of December 9,
2014 by and between, BR Berry Hill Managing Member, LLC, a Delaware limited
liability company ("Company"), Bluerock Growth Fund, LLC, a Delaware limited
liability company ("BRGF"), BEMT Berry Hill, LLC, a Delaware limited liability
Company ("BEMT Berry Hill") and Bluerock Special Opportunity + Income Fund, LLC,
a Delaware limited liability company ("SOIF III", and collectively with BRGF and
SOIF III, the "Members").

 

WITNESSETH

 

WHEREAS, the Members are parties to that certain Second Amended and Restated
Limited Liability Company Agreement of the Company dated as of August 29, 2013
(the "Operating Agreement").

 

WHEREAS, BRGF owns a 35.194% membership interest (the "BRGF Membership
Interest") in the Company;

 

WHEREAS, the Company owns a 82.50% membership interest in BR Stonehenge
23Hundred JV, LLC ("JV LLC");

 

WHEREAS, the Company now desires to redeem the BRGF Membership Interest in its
entirety, and BRGF desires to have such membership interest redeemed, in
exchange for a 29.0351% membership interest in JV LLC (the "JV LLC Interest").

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement (collectively, the "Parties")
agree as follows:

 

1.          Redemption of BRGF Membership Interest. Upon the terms and subject
to the conditions of this Agreement, effective as of the Effective Date, as
defined below:

 

a.BRGF hereby assigns, grants, sells, conveys, transfers and sets over all of
the BRGF Membership Interest, to the Company, together with all rights, title,
benefits and interest of BRGF in and to the BRGF Membership Interest effective
as of December 9, 2014 (the "Effective Date"), all in accordance with the
provisions set forth in this Agreement; and

 

b.The Company hereby accepts such assignment, transfer, and conveyance of the
BRGF Membership Interest and assumes those liabilities, obligations and
responsibilities, if any, attributable to the BRGF Membership Interest that
shall arise upon or after the Effective Date.

 

c.The Company specifically agrees and acknowledges that (a) as of the date
hereof, BRGF has no outstanding obligations as a member or manager of the
Company (including, without limitation, obligations to fund any capital
contributions under the Operating Agreement, and (b) from and after the date
hereof, BRGF shall have no further obligations, financial or otherwise, as a
member or manager of the Company (except as to third-party claims pursuant to
Section 2(b) hereof).

 

 

 

 

d.As consideration for the assignment, transfer, and conveyance of the BRGF
Membership Interest by BRGF to the Company, the Company hereby assigns, grants,
sells, conveys, transfers and sets over all of the JV LLC Interest, to BRGF,
together with all rights, title, benefits and interest of the Company in and to
the JV LLC Interest effective as of December 9, 2014 (the "Effective Date").

 

e.BRGF hereby accepts such assignment, transfer, and conveyance of the JV LLC
Interest and assumes those liabilities, obligations and responsibilities, if
any, attributable to the JV LLC Interest that shall arise upon or after the
Effective Date.

 

2.Release and Indemnification.

 

a.For value received, BRGF, for itself and for each and all of its Successors-in
Interest (as defined in Section 2(e) below), forever releases the Company, and
relinquishes any right, title or interest in and to the Company, any limited
liability company interest, membership interest, percentage interest or other
interest or right in respect of the Company, any right to any capital account,
return of capital or other capital or investment with respect to the Company,
any distributions of cash or property of whatsoever nature from the Company or
otherwise related thereto, other property rights, and/or any other income,
revenue, benefit or privilege of whatsoever nature from the Company or otherwise
relating thereto; provided, however, the Company shall not be released from any
obligations or liabilities to BRGF or its affiliates (i) pursuant to the
certificate of formation of the Company or the Operating Agreement solely
limited to the indemnification of a manager or member of the Company as to
matters arising out of the Company's acts or omissions occurring prior to the
Effective Date, or (ii) as provided under this Agreement.

 

b.For value received, to the fullest extent permitted by law, the Company, for
itself and for each and all of its Successors-in-Interest, hereby and forever
releases and discharges BRGF and agrees to indemnify and hold harmless BRGF and
each and all of its Successors-in-Interest from any and all claims, demands,
liens, causes of action, suits, obligations, controversies, debts, costs,
expenses, damages, judgments and orders of whatever kind or nature, at law, in
equity or otherwise, whether known or unknown, suspected or unsuspected, which
have existed, presently exist or may exist, relating to the Company or its
activities, assets, liabilities, or any obligations that BRGF may have to the
Company or the other members of the Company under the terms of the Operating
Agreement; provided , however, BRGF shall not be released or indemnified from
any and all claims, demands, liens, causes of action, suits, obligations,
controversies, debts, costs, expenses, damages, judgments and orders of whatever
kind or nature, at law, in equity or otherwise, whether known or unknown,
suspected or unsuspected, that result from third party claims arising prior to
the Effective Date (including, without limitation, any taxes due and owing to
any taxing authority), which shall be governed and controlled exclusively by the
Operating Agreement.

 

 

 

 



c.Subject to the provisions of this Section 2, from and after the Effective
Date, to the fullest extent permitted by law, BRGF shall defend, indemnify,
protect, and hold harmless, the Company and each of the other members of the
Company and their respective Successors-in-Interest, against and in respect of
any and all losses, liabilities, damages, actions, suits, proceedings, claims,
demands, orders, assessments., amounts paid in settlement, fines, costs or
deficiencies, including without limitation, interest, penalties, and reasonable
attorneys' fees and costs, including the cost of seeking to enforce this
indemnity to the extent such enforcement is successful, caused by or resulting
or arising from, or otherwise with respect to, (i) any failure to perform or
comply in any material respect with BRGF's covenants or obligations contained in
this Agreement or the BRGF SPE's covenants or obligations under the TIC
Agreement, the Deed and the other conveyance documents executed in connection
with the transfer of the TIC Interest, or (ii) a breach of any of the
representations or warranties of BRGF contained in this Agreement, excluding any
liabilities to the extent caused by the gross negligence or willful misconduct
of the Company.







 

d.Subject to the provisions of this Section 2 (including without limitation
Section 2(c)), to the fullest extent permitted by law, from and after the
Effective Date, the Company shall defend, indemnify, protect, and hold harmless
BRGF and each and all of its Successors-in-Interest against and in respect of
any and all losses, liabilities, damages, actions, suits, proceedings, claims,
demands, orders, assessments, amounts paid in settlement, fines, costs or
deficiencies, including without limitation, interest, penalties, and reasonable
attorneys' fees and costs, including the cost of seeking to enforce this
indemnity to the extent such enforcement is successful, caused by or resulting
or arising from, or otherwise with respect to a breach of any of the
representations or warranties of the Company contained in this Agreement,
excluding any liabilities to the extent caused by the gross negligence or
willful misconduct of BRGF.

 

e.For purposes of this Agreement, the term "Successors-in-Interest" shall mean,
with respect to a person, such person's present, past and future successors,
assigns, affiliates, licensees, transferees, principals, agents, members,
partners, associates, employees, representatives, attorneys, insurers,
beneficiaries, legal representatives, decedents, dependents, heirs, executors or
administrators.

 

 

 

 

3.Tax Matters.

 

a.The distributive share of the Company's income, gain, loss, and deduction with
respect to the BRGF Membership Interest for the taxable year of the Company that
includes the Effective Date shall be determined based upon an interim closing of
the Company's books as of the close of business on the Effective Date.



 

b.Except as otherwise prohibited by applicable law, the parties shall each file
all required federal, state and local income tax returns and related returns and
reports in a manner consistent with the foregoing provisions of this Section 4.
In the event a party does not comply with the preceding sentence, the
noncomplying party, to the fullest extent permitted by law, shall indemnify and
hold the other parties and each and all of their Successors-in-Interest wholly
and completely harmless from all cost, liability and damage that such other
parties may incur (including, without limitation, incremental tax liabilities,
legal fees, accounting fees and other expenses) to the extent that such costs,
liabilities and damages exceed the amount of the same that such other parties
would have incurred pursuant to the terms of the Operating Agreement as a
consequence of such failure to comply.

 

4.Representations and Warranties.

 

a.BRGF hereby represents and warrants to the Company as follows: (a) BRGF is the
sole owner of the BRGF Membership Interest; (b) the BRGF Membership Interest is
free and clear of any and all liens, claims and encumbrances of any nature, (c)
BRGF has full power and authority to transfer said BRGF Membership Interest and
to perform its obligations under this Agreement and (d) this Agreement has been
duly executed and delivered by and constitutes the valid and binding obligation
of BRGF, enforceable against BRGF in accordance with its terms.

 

b.The Company represents and warrants to BRGF that the Company has all requisite
power and authority to enter into this Agreement and to perform its obligations
under this Agreement. This Agreement has been duly executed and delivered by and
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms. The Company is not required to obtain
any consent that has not been obtained from any person or entity in connection
with the execution and delivery of this Agreement, the consummation or
performance of any of the transactions contemplated hereby, or the purchase of
the BRGF Membership Interest.

 

5.          Consents and Waivers. Each party hereto hereby (a) consents in all
capacities to and approves (i) the transfer of the Redeemed Interest described
herein and the withdrawal and cessation of BRGF as a member of the Company, and
(ii) each other action effected pursuant to this Agreement, and (b) waives in
all capacities any and all rights such party may have as a result of such
actions (i) to receive notice of assignment and transfer of the Redeemed
Interests or any other action effected pursuant to this Agreement, (ii) to
purchase the Redeemed Interests, (iii) to exercise any right of first refusal or
other purchase right or option or buy-sell provision arising under or with
respect to the Operating Agreement, or (iv) to claim that any action effected
pursuant to this Agreement does not comply with the provisions of the Operating
Agreement.

 

 

 

 

6.          Survival of Representations. The representations and warranties
described in Section 6 shall survive for the two (2) year period following the
Effective Date. All other warranties, representations, covenants and agreements
shall survive for the period indicated, or if none, indefinitely.

 

7.          Costs and Expenses. The Company shall pay, and to the fullest extent
permitted by law, shall indemnify and hold BRGF and each and all of its
Successors-in-Interest harmless against, all reasonable out-of-pocket costs and
expenses incurred by it in connection with the transactions contemplated by this
Agreement, including, without limitation, legal fees. The foregoing is only
intended to include costs and expenses in excess of the costs and expenses which
reasonably would have been incurred by BRGF had this Agreement not been entered
into. Such costs and expenses shall be payable after the closing of the
transfers of the BRGF Membership Interest and the JV LLC Interest promptly upon
receipt by the Company of a written statement from BRGF setting forth in
reasonable detail the costs and expenses to be paid pursuant to this Section 7.
Subject to the foregoing, each party shall pay all costs and expenses incurred
by it in connection with the transactions contemplated by this Agreement.

 

8.          Notices. Any notices or other communications required or permitted
hereunder shall be given in writing by registered or certified mail, postage
prepaid, and shall be addressed, in the case of BRGF: c/o Bluerock Real Estate,
L.L.C, 712 Fifth Avenue, 9th Floor, New York, NY 10016; and in the case of the
Company or any of the other Members: c/o Bluerock Real Estate, L.L.C, 712 Fifth
Avenue, 9th Floor, New York, NY 10016. Any notice or other communication so
addressed and mailed, postage prepaid, by registered or certified mail (in each
case, with return receipt requested) shall be deemed to be delivered and given
when received or refused.

 

9.          Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the Successors-in-Interest, assigns, heirs, executors,
administrators, members, managers, agents and representatives of the Parties
hereto.

 

10.          Governing Law; Exclusive Venue; Waiver of Jury Trial.

 

a.This Agreement and the transactions contemplated herein, and all disputes
between the parties arising out of or related to this Agreement, the
transactions contemplated herein or the facts and circumstances leading to its
or their execution or performance, whether in contract, tort or otherwise, shall
be governed by the laws of the State of Delaware, without reference to conflict
of laws principles.

 

b.The parties hereby agree not to elect a trial by jury of any issue triable of
right by jury, and waive any right to trial by jury fully to the extent that any
such right shall now or hereafter exist with regard to this agreement or any
claim, counterclaim or other action arising in connection herewith. This waiver
of right to trial by jury is given knowingly and voluntarily by the parties, and
is intended to encompass individually each instance and each issue as to which
the right to a trial by jury would otherwise accrue. Each party is hereby
authorized to file a copy of this section in any proceeding as conclusive
evidence of this waiver by each other party, as applicable.

 

 

 

  

c.The parties hereby consent to the jurisdiction of any State or Federal court
located within the State of New York, Borough of Manhattan or the State of
Tennessee and irrevocably agree that all actions or proceedings arising out of
or relating to this agreement shall be litigated in such courts. The parties
accept for themselves and in connection with their properties, generally and
unconditionally, the jurisdiction of the aforesaid courts and waive any defense
of forum non conveniens, and irrevocably agree to be bound by any judgment
rendered thereby in connection with this agreement. Each party hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to such venue as being an inconvenient forum.

 

11.         Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be contrary to law, the remaining provisions of
this Agreement will remain in full force and effect.

 

12.         Entire Agreement; Amendment. This Agreement contains the entire
understanding of the Parties and there are no representations, understandings,
or agreements, oral or otherwise, except as stated herein. This Agreement amends
the Operating Agreement with respect to the subject matter of this Agreement.
References to "this Agreement" shall include all Exhibits attached hereto and
made a part hereof. This Agreement may not be amended except in writing by all
of the Parties hereto.

 

13.         Counterparts; Signature Pages. This Agreement may be executed in
counterparts, each of which when so executed and delivered shall constitute a
complete and original instrument but all of which taken together shall
constitute one and the same agreement, and it shall not be necessary when making
proof of this Agreement or any counterpart thereof to account for any other
counterpart. Signatures transmitted by facsimile or e-mail, through scanned or
electronically transmitted .pdf, .jpg or .tif files, shall have the same effect
as the delivery of original signatures and shall be binding upon and enforceable
against the Parties hereto as if such facsimile or scanned documents were an
original executed counterpart. If the Parties exchange signatures by facsimile
or electronic means, then the Parties agree to exchange the original signatures
as soon thereafter as is reasonably practical.

 

[Signature pages follow.]

 

 

 

 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Time.

 

  BR BERRY HILL MANAGING MEMBER, LLC     By: BEMT Berry Hill, LLC,     a
Delaware limited liability company Its: Member

 

  By: Bluerock Residential Holdings, LP,       a Delaware limited partnership  
Its: Sole Member

 

  By: Bluerock Residential Growth REIT, Inc.       a Maryland corporation   Its:
General Partner

 

    By: /s/ Michael L. Konig       Michael L. Konig     Its: Senior Vice
President and Chief       Operating Officer

 

  BLUEROCK GROWTH FUND, LLC     By: BR Fund Manager, LLC,     a Delaware limited
liability company Its: Manager

 

  By: /s/ Jordan Ruddy       Jordan Ruddy   Its: Authorized Signatory

 

[Signature Page to BRGF Redemption Agreement]

 

 

 

 

  BEMT BERRY HILL, LLC     By: Bluerock Residential Holdings, LP,     a Delaware
limited partnership Its: Sole Member

 

    By: Bluerock Residential Growth REIT, Inc.,       a Maryland corporation    
Its: General Partner

 

    By: /s/ Michael L. Konig     Name: Michael L. Konig     Its: Senior Vice
President and Chief Operating Officer

 

  BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND III, LLC     By: BR SOIF III
Manager, LLC,     a Delaware limited liability company Its: Manager

 

    By: /s/ Jordan B. Ruddy     Name: Jordan B. Ruddy     Its: President

 

[Signature Page to BRGF Redemption Agreement]

 

 

 